UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 ( d ) OF THE EXCHANGE ACT For the transition period from to Commission File No. 333-150883 THERMAL TENNIS INC. (Exact name of Registrant as specified in its charter) Nevada 88-0367706 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4950 Golden Springs Drive Reno, Nevada 89509 (Address of Principal Executive Offices) (775) 560-6659 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: May 13, 2014 – 1,676,000 shares of common stock. - 1 - THERMAL TENNIS INC. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1Financial Statements 3 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3Quantitative and Qualitative Disclosures About Market Risk 12 Item 4Controls and Procedures 12 PART II – OTHER INFORMATION Item 1Legal Proceedings 13 Item 1ARisk Factors 13 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3Defaults Upon Senior Securities 13 Item 4Mine Safety Disclosures 13 Item 5Other Information 13 Item 6Exhibits 14 SIGNATURES 14 - 2 - PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. THERMAL TENNIS INC. BALANCE SHEETS MARCH 31, 2, 2013 ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS: Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-Related parties Notes payable Notes payable-Related parties Total Liabilities STOCKHOLDERS' DEFICIT: Capital stock, $.001 par value; 75,000,000 shares authorized; 1,676,000 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. - 3 - THERMAL TENNIS INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, March 31, (Unaudited) (Unaudited) SALES, Net of Returns, Allowances and Discounts $
